                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

  SHARLÈS JOHNSON,                               )
                                                 )
                Plaintiff,                       )
                                                 )
  v.                                             )           No. 3:19-cv-179-PLR-DCP
                                                 )
  KNOX COUNTY, TENNESSEE, et al.,                )
                                                 )
                Defendants.                      )

                                MEMORANDUM AND ORDER

         This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

  and Standing Order 13-02.

         Now before the Court are Defendants’ Motion to Strike Amended Complaint and

  Addendum to the Amended Complaint [Doc. 19], as well as Defendants’ Motion to Strike

  Plaintiff’s Response [Doc. 23]. Accordingly, for the reasons explained below, Defendants’ first

  Motion to Strike [Doc. 19] will be GRANTED IN PART and DENIED IN PART, while

  Defendants’ second Motion to Strike [Doc. 23] will be GRANTED.



  I.     BACKGROUND

         On May 17, 2019 pro se Plaintiff Sharles Johnson filed this action [Doc. 2] against

  Defendants Knox County, Tennessee and Knox County Board of Education, d/b/a Knox County

  Schools, stemming from an underlying “No Trespass” order issued by the Knox County School

  System which banned him from his children’s school.1 Utilizing a pro se pleading form, Plaintiff


         1
          In his Complaint, Plaintiff also listed minor children Shentasia Johnson and Shakal-El
  Johnson as Plaintiffs, and Knox County Law Director, Richard B. Armstrong Jr., as an additional
  Defendant. [Id. at 1–2].




Case 3:19-cv-00179-PLR-DCP Document 25 Filed 05/20/20 Page 1 of 12 PageID #: 187
  asserted claims under 42 U.S.C. § 1983 for violations of his First Amendment right to freedom of

  speech and right to peaceably assemble, right to due process under the Fifth and Fourteenth

  Amendments, as well as violations of Title VII of the Civil Rights Act of 1964. Summons were

  returned as executed against Defendants Knox County Board of Education and Knox County,

  Tennessee on October 10, 2019. [Docs. 9, 10].

          On November 20, 2019, the parties filed a Joint Motion for Leave to Amend Complaint

  and for Enlargement of Time. [Doc. 13]. The parties moved for an order permitting Plaintiff to

  file an Amended Complaint, noting that defense counsel had mailed a letter to Plaintiff outlining

  perceived “deficiencies with Plaintiff’s Complaint” and that Plaintiff had agreed to file an amended

  Complaint. [Id. at 1]. In particular, the motion related that “[i]t is . . . unclear whether the Plaintiff

  intended to bring suit against Knox County alone, with Mr. Armstrong as its agent for service as

  process, or against Knox County and Mr. Armstrong” and that on the Court’s “electronic docket,

  only Knox County and Knox County Board of Education are listed as Defendants.” [Id.].

          Attached as exhibits to the Joint Motion were the letter from defense counsel to Plaintiff

  outlining their potential grounds to move to dismiss the complaint under Federal Rule of Civil

  Procedure 12 [Doc. 13-1], and Plaintiff’s email requesting a joint motion for additional time to

  amend the complaint [Doc. 13-2]. First, defense counsel stated his argument that the “statute of

  limitations has expired regarding these actions,” as the “no trespass” letter was sent in February of

  2016. [Doc. 13-1 at 2]. Further, defense counsel asserted Defendants’ belief that “the rights which

  [Plaintiff] claim[ed] to have been violated are [not] cognizable under the law in these

  circumstances,” as well as that Plaintiff did not “state [his] claims on behalf of [his] children with

  sufficient specificity.” [Id.]. However, in his e-mail sent to defense counsel in response, Plaintiff

  states that “since there are a few investigations against Knox County schools concerning myself



                                                      2

Case 3:19-cv-00179-PLR-DCP Document 25 Filed 05/20/20 Page 2 of 12 PageID #: 188
  or my children[,] [he] will [also] add those.” [Doc. 13-2 at 1]. The Court subsequently found the

  Join Motion well-taken “[g]iven the parties’ agreement as reflected in [Doc. 13-1],” and ordered

  Plaintiff to file his amended Complaint on or before December 13, 2019. [Doc. 15].

         On December 13, 2019, Plaintiff filed his Amended Complaint [Doc. 17] against

  Defendants Knox County Schools a.k.a. Knox County Board of Education a.k.a. Knox County

  School System; as well as against James P. McIntyre, Clifford Davis, Gus Paidousis, Julie

  Thompson, Brandon Pratt, Sherri James, Elaine Hoover, Buzz Thomas, Bob Thomas, Melinda

  Russell, Kate Mascarette, Laurie Driver, Paul “Gregory” Pinkston, Scott Bolton, Gary Dupler,

  Amanda Cunningham, Mike Dunaway, Richard “Bud” Armstrong, Jr., Russ Oaks, Renee Kelly,

  Northshore Elementary School, Carl Whipple, Christy Dowell, Rachel Hornback, Joy Smith,

  Chanda Pressley, and John Doe 1—in both their individual and official capacities. Plaintiff

  similarly alleged claims under 42 U.S.C. § 1983 involving violations of his rights under the First,

  Fifth, and Fourteenth Amendments to the United States Constitution, violations of age

  discrimination in federally assisted programs under 42 U.S.C. §§ 601 and 602, as well as a Title

  VII retaliation claim.

         Plaintiff’s thirty-eight page Amended Complaint includes additional factual allegations

  from 2010 through 2019, while adding twenty-five individual defendants, Northshore Elementary

  School, and a John Doe defendant. The Amended Complaint names Plaintiff’s eight children

  ranging in age from four to twenty as plaintiffs, asserting that they “have experienced different

  types of issues and discrimination.” [Id. at 8]. Lastly, Plaintiff’s Amended Complaint includes

  approximately seventy pages of exhibits, consisting largely of correspondence between Plaintiff

  and various Knox County School officials. On December 16, 2019, Plaintiff filed an Addendum




                                                  3

Case 3:19-cv-00179-PLR-DCP Document 25 Filed 05/20/20 Page 3 of 12 PageID #: 189
  to his Amended Complaint [Doc. 18], adding an additional six pages of factual allegations and

  claims for relief, as well as seven pages of exhibits.



  II.     POSITIONS OF THE PARTIES

          Defendants move [Doc. 19] to strike Plaintiff’s Amended Complaint and Addendum for

  being outside the scope of the Court’s previous order. Defendants claim that Plaintiff failed to

  “obtain the [C]ourt’s permission before ostensibly adding parties to this action,” and that “[a]s the

  majority of Plaintiff’s Amended Complaint and Addendum alleges the misconduct of these

  individual defendants, and it is furthermore brought in the name and context of additional

  plaintiffs, it would be extremely burdensome to Defendants to parse out the relevant sections . . .

  for response on behalf of the only proper defendants in this action: Knox County and Knox County

  Board of Education.” [Id. at 3]. Additionally, Defendants seek an extension of time to file a

  responsive pleading to either Plaintiff’s Complaint or Amended Complaint, depending on the

  resolution of the pending motion, as well as request that the Court hold a status conference.

          Plaintiff responds [Doc. 20] that the Amended Complaint was timely filed and that “the

  facts” of the Amended Complaint “are the same and the basis of the complaint has been expanded

  or corrected to incorporate those who either [were a part] of the ‘conspiracy,’ retaliation and

  [flagrant] violations of [his and his children’s] . . . civil rights.” [Id. at 2]. Further, Plaintiff states

  that he added his additional children as plaintiffs because “[t]hey were affected by Knox County

  Schools behaviors” and that he did request to add additional plaintiffs. [Id.]. Lastly, Plaintiff

  claims that Defendants did not file their response in a timely manner by December 20, 2019

  according to the Court’s previous order.




                                                       4

Case 3:19-cv-00179-PLR-DCP Document 25 Filed 05/20/20 Page 4 of 12 PageID #: 190
         Defendants reply [Doc. 21] that Plaintiff impermissibly attempted to add his minor children

  as plaintiffs and several employees in the school system as defendants in his Amended Complaint,

  as well as that Plaintiff’s Addendum was filed outside of the permissible time frame as granted by

  the Court. First, Defendants assert that their motion to strike was timely filed, as under Federal

  Rule of Civil Procedure 15(a)(3), they had fourteen days after service of the Amended Complaint

  to file a responsive pleading. Additionally, Defendants point to “the confusion, and resulting

  prejudice” from Plaintiff’s Amended Complaint “which impermissibly adds multiple parties . . .

  without the permission of the Court” under Federal Rules of Civil Procedure 15 and 21. [Id. at 3].

  Defendants maintain that Plaintiff’s response did not adequately address the concerns raised in

  their motion to strike, and ultimately, the Court’s previous order [Doc. 15] “did not contemplate

  the addition of parties.” [Doc. 21 at 4].

         Plaintiff then filed an additional response [Doc. 22], titled “Response to Motion to Strike

  with Corrections,” in which he largely repeats his arguments as set forth in his Response [Doc.

  20]. Defendants filed a Motion to Strike Plaintiff’s Amended Response [Doc. 23], noting that

  Plaintiff’s Amended Response [Doc. 22] “goes beyond mere corrections, and both adds and

  removes entire sentences or paragraphs” from the original response. [Doc. 23 at 1]. Defendants

  therefore move to strike Plaintiff’s Amended Response under Local Rule 7.1(d).



  III.   ANALYSIS

         Defendants move [Doc. 23] to strike Plaintiff’s Amended Response [Doc. 22], noting that

  the Amended Response “goes beyond mere corrections, and both adds and removes entire

  sentences or paragraphs” from the original response. [Doc. 23 at 1]. Local Rule 7.1(d) addresses

  supplemental briefs following the filing of a reply, and provides that “[n]o additional briefs,



                                                  5

Case 3:19-cv-00179-PLR-DCP Document 25 Filed 05/20/20 Page 5 of 12 PageID #: 191
  affidavits, or other papers in support of or in opposition to a motion shall be filed without prior

  approval of the court, except that a party may file a supplemental brief of no more than 5 pages to

  call to the court’s attention developments occurring after a party’s final brief is filed.” E.D. Tenn.

  L.R. 7.1(d).

         Although Plaintiff merely claims to have corrected his response to the motion to strike, the

  Amended Response expands upon the allegations set forth in his response but does not contain any

  new factual or legal issues that were previously unavailable. The Sixth Circuit has held that district

  courts may grant motions to strike on the basis that a document was not filed pursuant to local

  rules. See Setzer v. First Choice Lending Servs., LLC, No. 18-5192, 2018 WL 7500477, at *2 (6th

  Cir. Sept. 10, 2018) (“Because [pro se plaintiff’s] response motion was filed without court approval

  and did not detail new developments related to the defendants’ motion to dismiss, the district court

  did not abuse its discretion when it struck the motion for violating Rule 7.1(d).”); Loggins v.

  Franklin Cty., 218 F. App’x 466, 478 (6th Cir. 2007) (finding district court did not abuse its

  discretion in striking documents that were filed beyond the deadline set in the local rules).

  Therefore, because Plaintiff’s Amended Response [Doc. 22] was filed in violation of Local

  Rule 7.1(d) and merely restates his previous arguments, Defendants’ Motion to Strike [Doc. 23]

  will be GRANTED, and the Court will not consider Plaintiff’s Amended Response in deciding

  Defendant’s initial Motion to Strike [Doc. 19].

         With respect to Defendants’ motion to strike Plaintiff’s Amended Complaint,

  Federal Rule of Civil Procedure 15(a)(1) provides for amendments as a matter of course:

         A party may amend its pleading once as a matter of course within: (A) 21 days after
         serving it, or (B) if the pleading is one to which a responsive pleading is required,
         21 days after service of a responsive pleading or 21 days after service of a motion
         under Rule 12(b), (e), or (f), whichever is earlier.




                                                    6

Case 3:19-cv-00179-PLR-DCP Document 25 Filed 05/20/20 Page 6 of 12 PageID #: 192
  “In all other cases, a party may amend its pleadings only with the opposing party’s written consent

  or the court’s leave. The court should freely give leave when justice so requires.” Fed. R. Civ. P.

  15(a)(2). Where a proposed amendment adds a new party, the propriety of amendment is governed

  by Federal Rule of Civil Procedure 21, which provides that “[o]n motion or on its own, the court

  may at any time, on just terms, add or drop a party.” Fed. R. Civ. P. 21.

           “Striking pleadings is a drastic remedy and motions to strike pleadings are disfavored.”

  Scott v. Regions Bank, No. 2:08-CV-296, 2010 WL 908790, at *3 (E.D. Tenn. Mar. 12, 2010); see,

  e.g., Sewell v. Allied Interstate, Inc., No. 3:10-CV-113, 2011 WL 32209, at *3 (E.D. Tenn. Jan. 5,

  2011).    However, “[w]hen a court grants a party leave to amend a complaint, subsequent

  amendments that exceed the scope of the leave granted may be stricken under Rule 12(f).” Wheat

  v. Chase Bank, No. 3:11-CV-309, 2014 WL 457588, at *6 (S.D. Ohio Feb. 3, 2014) (citing Helms

  v. Nationwide Ins. Co. of Am., 280 F.R.D. 354, 362 (S.D. Ohio 2012); In re Keithley Instruments,

  Inc., Derivative Litig., 599 F. Supp. 2d 908, 912 (N.D. Ohio 2009)). Rule 12(f) of the Federal

  Rules of Civil Procedure allows a district court to “strike from a pleading . . . any redundant,

  immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). While federal courts hold

  the pro se complaint to a “less stringent standard” than those drafted by attorneys, Haines v.

  Kerner, 404 U.S. 519 (1972), pro se litigants are not exempt from the requirements of the Federal

  Rules of Civil Procedure. Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see, e.g., Clapper v.

  Clark Dev., Inc., No. 14-3500, 2015 WL 13688415, at *3 (6th Cir. Apr. 29, 2015) (“Pro se litigants

  must comply with the procedural rules that govern civil cases.”).

           As the Court previously detailed, Plaintiff was granted leave to file an Amended Complaint

  “[g]iven the parties’ agreement as reflected in [Doc. 13-1].” [Doc. 15]. The parties’ joint motion




                                                   7

Case 3:19-cv-00179-PLR-DCP Document 25 Filed 05/20/20 Page 7 of 12 PageID #: 193
  details that defense counsel outlined perceived deficiencies in Plaintiff’s Complaint, and that

  Plaintiff responded that he agreed to file an Amended Complaint. [Doc. 13].2

         Ultimately, the Court’s previous order and the joint agreement of the parties did not clearly

  exclude Plaintiff from expanding on the initial allegations raised in the original Complaint. Cf.

  Wright v. Sutton, No. CV 1:08-1431, 2017 WL 2873049, at *4 (S.D. W. Va. July 5, 2017)

  (dismissing pro se amended complaint to the extent it exceeded district court’s direction in order

  granting motion for more definite statement). Further, the allegations in the Amended Complaint

  expand upon the factual bases set forth in the original Complaint. See Sang Lan v. Time Warner,

  Inc., No. 11 CIV. 2870 LBS JCF, 2013 WL 1703584, at *16 (S.D.N.Y. Apr. 19, 2013) (“The

  factual bases for the present claim were included in the previous complaint. Therefore, this claim

  should not be dismissed on the basis that Ms. Sang has exceeded the permission granted in the

  rulings on the prior motion to dismiss.”), report and recommendation adopted in part, rejected in

  part on other grounds, 2014 WL 764250 (S.D.N.Y. Feb. 25, 2014); cf. DeLeon v. Wells Fargo

  Bank, N.A., No. 10-CV-01390-LHK, 2010 WL 4285006, *3 (N.D. Cal. Oct. 22, 2010) (“In cases

  like this one . . . where leave to amend is given to cure deficiencies in certain specified claims,

  courts have agreed that new claims alleged for the first time in the amended pleading should be

  dismissed or stricken.”).

         The additional factual allegations in the Amended Complaint potentially address the

  deficiencies raised by defense counsel, including involving the relevant time period for

  Defendants’ statute of limitations argument and that Plaintiff did not state claims on behalf of his


         2
           While Plaintiff claims that Defendants did not file their motion to strike in a timely
  manner by December 20, 2019 under Court’s previous order [Doc. 15], the deadline in the Court’s
  order instructed that if Plaintiff did not file an amended complaint by December 13, 2019,
  Defendants were to file a responsive pleading by December 20, 2019. Therefore, Defendants’
  Motion to Strike [Doc. 19] was timely filed.


                                                   8

Case 3:19-cv-00179-PLR-DCP Document 25 Filed 05/20/20 Page 8 of 12 PageID #: 194
  children with sufficient specificity. Further, due to Plaintiff’s pro se status, the Court declines to

  strike the Addendum to the Amended Complaint [Doc. 18], filed three days after the Court’s

  December 13, 2019 deadline.

         However, the Court finds that the inclusion of additional plaintiffs and defendants beyond

  those raised in the original Complaint goes beyond the scope of the Court’s order granting Plaintiff

  leave to file an amended complaint. See Newland v. Morgan Stanley Private Bank, N.A., No. 3:15-

  CV-309-PLR-HBG, 2017 WL 1331293, at *4 (E.D. Tenn. Apr. 11, 2017) (striking amended

  complaint with allegations as to other defendants that were beyond the scope of court’s leave to

  amend); see, e.g., Palm Beach Strategic Income, LP v. Salzman, 457 F. App’x 40, 43 (2d Cir.

  2012) (“District courts in this Circuit have routinely dismissed claims in amended complaint where

  the court granted leave for a limited purpose and the plaintiff filed an amended complaint

  exceeding the scope of the permission granted.”); Hines v. Rimtec Corp., No. CV 07-966

  (NLH/AMD), 2009 WL 10690491, at *2 (D.N.J. Dec. 17, 2009) (“[B]ecause the October 30, 2009

  amended complaint contains claims beyond the scope of the Court’s prior Orders granting leave

  to amend, the amended complaint shall be stricken.”).

         The Court granted Plaintiff leave to file an amended complaint under the context of the

  “parties’ agreement as reflected in [Doc. 13-1].” [Doc. 15]. Therefore, as the Court granted

  Plaintiff leave to remedy the deficiencies noted by defense counsel in his letter to Plaintiff,

  Plaintiff’s attempt to add twenty-five individual defendants, Northshore Elementary School, and a

  John Doe Defendant was outside the scope of the Court’s order.3 See Runnels v. Banks, No.



         3
           The Court further notes that Northshore Elementary School is not a suable entity under
  42 U.S.C. § 1983. See Hill v. Blount Cty. Sch., No. 3:14-CV-96-PLR-HBG, 2015 WL 13813827,
  at *6 (E.D. Tenn. Mar. 9, 2015) (“Well-established federal precedent makes it clear that an agency
  of a governmental entity, such as a public high school, may not be held liable under 42 U.S.C.
  § 1983 and the Equal Protection Clause.”).
                                                    9

Case 3:19-cv-00179-PLR-DCP Document 25 Filed 05/20/20 Page 9 of 12 PageID #: 195
  5:11CV13-RHW, 2012 WL 2839802, at *1 (S.D. Miss. July 10, 2012) (granting defendants motion

  to strike “[t]o the extent that [a pro se] Plaintiff’s amended complaint attempts to join new parties,”

  as “[t]hese parties will not be added to the lawsuit at this late date because their inclusion in

  Plaintiff’s amended complaint goes beyond the scope of the court’s order granting Plaintiff leave

  to amend”).

         However, the Court finds that given Plaintiff’s pro se status, Defendant Richard “Bud”

  Armstrong, Jr., is properly included as a Defendant in the Amended Complaint. The parties’ joint

  motion notes that “[i]t is therefore unclear whether the Plaintiff intended to bring suit against Knox

  County alone, with Mr. Armstrong as its agent for service of process, or against Knox County and

  Mr. Armstrong.” [Doc. 13-1 at 1 n.1]. Therefore, the Court finds that Plaintiff naming Richard

  “Bud” Armstrong, Jr., as a Defendant in his Amended Complaint was included in the scope of the

  Court’s order.

         Plaintiff similarly attempted to add his eight minor children as Plaintiffs in the Amended

  Complaint. As the Court previously noted, Plaintiff listed his children Shentasia Johnson and

  Shakal-El Johnson as Plaintiffs in the original Complaint. See [Doc. 2].4 Furthermore, one of the

  perceived deficiencies in Plaintiff’s Complaint was defense counsel’s belief that Plaintiff did not

  state his claims on behalf of his children “with sufficient specificity.” [Doc. 13-1 at 2]. Therefore,

  the Court finds that Plaintiff permissibly included Shentasia Johnson and Shakal-El Johnson as




         4
           “Pursuant to Fed. R. Civ. P. 5.2(a)(3), the minor child is afforded privacy protection and
  could be referenced by the child's initials. This is an exception offered to minor children from Fed.
  R. Civ. P. 10(a) requiring the full name of all parties.” Roach v. Graco Children’s Prod. Inc., No.
  1:09-CV-80, 2010 WL 3603349, at *1 (E.D. Tenn. Sept. 10, 2010). However, as Plaintiff’s
  complaint includes the full name of both children, “the Court concludes the privacy protection
  afforded has been waived.” Id.; see Fed. R. Civ. P. 5.2(h).



                                                    10

Case 3:19-cv-00179-PLR-DCP Document 25 Filed 05/20/20 Page 10 of 12 PageID #: 196
  Plaintiffs in his Amended Complaint, but that the inclusion of his six other, unidentified children

  goes beyond the scope of the Court’s order.

         Here, the Court balances the leniency afforded to Plaintiff’s pro se filings with the prejudice

  to Defendants of having to respond to Plaintiff’s Amended Complaint with factual allegations

  against a multitude of individual defendants at this stage of the litigation. The Court finds that

  striking Plaintiff’s Amended Complaint is too drastic of a remedy. Ultimately, the Court will

  liberally construe Plaintiff’s pro se Amended Complaint to include claims by Plaintiffs Sharles

  Johnson, Shentasia Johnson and Shakal-El Johnson against Defendants Knox County, Tennessee,

  Knox County Board of Education, and Richard “Bud” Armstrong, Jr. Further, the Court finds that

  the factual allegations set forth in the Amended Complaint revolve around the same factual bases

  set forth in the original Complaint. However, the Court finds that the inclusion of additional

  plaintiffs and defendants—other than Plaintiffs Shentasia Johnson and Shakal-El Johnson and

  Defendant Richard “Bud” Armstrong, Jr.—exceeds the scope of the Court’s leave for Plaintiff to

  file an Amended Complaint, as contemplated by the Court’s original order [Doc. 15] and the

  agreement of the parties [Doc. 13-1].

         Therefore, Defendants’ Motion to Strike [Doc. 19] will be GRANTED IN PART and

  DENIED IN PART. The Court STRIKES any additional parties as Plaintiffs other than Sharles

  Johnson, Shentasia Johnson, and Shakal-El Johnson, as well as all additional parties as Defendants

  other than Defendants Knox County, Tennessee, Knox County Board of Education, and Richard

  “Bud” Armstrong, Jr.




                                                   11

Case 3:19-cv-00179-PLR-DCP Document 25 Filed 05/20/20 Page 11 of 12 PageID #: 197
  IV.    CONCLUSION

         Accordingly, for the reasons explained above, the Court ORDERS as follows:

                 1.     Defendants’ Motion to Strike [Doc. 19] is GRANTED IN
                        PART and DENIED IN PART5;

                 2.     Defendant’s Motion to Strike [Doc. 23] is GRANTED, and
                        Plaintiff’s Amended Response [Doc. 22] is STRICKEN;
                        and

                 3.     Defendants are DIRECTED to file a responsive pleading to
                        Plaintiff’s Amended Complaint within twenty-one days.


         IT IS SO ORDERED.


                                               ENTER:


                                               Debra C. Poplin
                                               United States Magistrate Judge




         5
            The Clerk of Court is DIRECTED to add Shentasia Johnson and Shakal-El Johnson as
  Plaintiffs in this matter, and remove all parties as Defendants other than Knox County, Tennessee,
  Knox County Board of Education, and Richard “Bud” Armstrong, Jr.
                                                 12

Case 3:19-cv-00179-PLR-DCP Document 25 Filed 05/20/20 Page 12 of 12 PageID #: 198
